Title: George III, Proclamation of the Cessation of Hostilities, 14 February 1783
From: George III
To: 


[14 February 1783]

By the KING.A PROCLAMATION,
Declaring the Cessation of Arms, as well by Sea as Land, agreed upon between His Majesty, the Most Christian King, the King of Spain, the States General of the United Provinces, and the United States of America, and enjoining the Observance thereof.
GEORGE R.
WHEREAS Provisional Articles were signed at Paris, on the Thirtieth Day of November last, between Our Commissioner for treating of Peace with the Commissioners of the United States of America and the Commissioners of the said States, to be inserted in and to constitute the Treaty of Peace proposed to be concluded between Us and the said United States, when Terms of Peace should be agreed upon between Us and His Most Christian Majesty: And whereas Prelimininaries for restoring Peace between Us and His Most Christian Majesty were signed at Versailles on the Twentieth Day of January last, by the Ministers of Us and the Most Christian King: And whereas Preliminaries for restoring Peace between Us and the King of Spain were also signed at Versailles on the Twentieth Day of January last, between the Ministers of Us and the King of Spain: And whereas, for putting an End to the Calamity of War as soon and as far as may be possible, it hath been agreed between Us, His Most Christian Majesty, the King of Spain, the States General of the United Provinces, and the United States of America, as follows; that is to say,
That such Vessels and Effects as should be taken in the Channel and in the North Seas, after the Space of Twelve Days, to be computed from the Ratification of the said Preliminary Articles, should be restored on all Sides; That the Term should be One Month from the Channel and the North Seas as far as the Canary Islands inclusively, whether in the Ocean or in the Mediterranean; Two Months from the said Canary Islands as far as the Equinoctial Line or Equator; and lastly, Five Months in all other Parts of the World, without any Exception, or any other more particular Description of Time or Place.
And whereas the Ratifications of the said Preliminary Articles between Us and the Most Christian King, in due Form, were exchanged by the Ministers of Us and of the Most Christian King, on the Third Day of this instant February; and the Ratifications of the said Preliminary Articles between Us and the King of Spain were exchanged between the Ministers of Us and of the King of Spain, on the Ninth Day of this instant February; from which Days respectively the several Terms above-mentioned, of Twelve Days, of One Month, of Two Months, and of Five Months, are to be computed: And whereas it is Our Royal Will and Pleasure that the Cessation of Hostilities between Us and the States General of the United Provinces, and the United States of America, should be agreeable to the Epochs fixed between Us and the Most Christian King:
We have thought fit, by and with the Advice of Our Privy Council, to notify the same to all Our loving Subjects; and We do declare, that Our Royal Will and Pleasure is, and We do hereby strictly charge and command all Our Officers, both at Sea and Land, and all other Our Subjects whatsoever, to forbear all Acts of Hostility, either by Sea or Land, against His Most Christian Majesty, the King of Spain, the States General of the United Provinces, and the United States of America, their Vassals or Subjects, from and after the respective Times above-mentioned, and under the Penalty of incurring Our highest Displeasure.
Given at Our Court at Saint James’s, the Fourteenth Day of February, in the Twenty-third Year of Our Reign, and in the Year of Our Lord One thousand seven hundred and eighty-three.
God save the King. 